NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's after-final amendment filed on 24 January 2022 has been entered. Claims 8 and 16 have been amended. Claims 1-7 have been cancelled. Claims 21-25 have been added. Claims 8-25 are still pending in this application, with claim 8 being independent.

Allowable Subject Matter
Claims 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record does not teach, or merely suggest, a portable lighting tower comprising: a frame; an adjustable mast coupled to the frame including a light; a controller operatively coupled to the light to control operation of the light; and a battery pack electrically coupled to the controller and the light, wherein the light is dimmable between a maximum setting and a minimum setting, wherein the controller is configured to: determine a remaining runtime of the battery pack, receive an input runtime of the battery pack, and dim or brighten the light based on the input runtime of the battery pack and the remaining runtime of the battery pack.
The closest prior art of record, Fletcher (US 2016/0309566 A1) and Curlett et al. (US 2018/0266637 A1), teach or suggest various features of the claimed invention, but fail to teach, suggest, or disclose, alone or in combination, “…wherein the controller is configured to: determine a remaining runtime of the battery pack, receive an input runtime of the battery pack, and dim or brighten the light based on the input runtime of the battery pack and the remaining runtime of the battery pack…,” as recited in combination with all of the limitations of claim 8. Additionally, there does not appear to be any reason absent Applicant’s disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant’s disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
 Claims 9-25 are allowed as they depend upon and further limit allowed claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875